  Case: 5:16-cv-00352-HRW Doc #: 76 Filed: 08/13/19 Page: 1 of 2 - Page ID#: 760


                                                                           Eastern Distr10t ot:Kantunky
                                                                                  FILED                 u
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY                         AUG 13 2019
                                                                                     AT ASHLAND
                                                                                ROBERT R. CARR
                                                                            CLERK U.S. DISTRICT COURT
IN RE: SOCIAL SECURITY ADMINISTRATION


5:16-352                       7:16-174                  7:16-269               7:18-62
5:16-443                       7:16-184                  7:16-283               7:18-72
5:17-433                       7:16-201                  7:16-288
7:16-62                        7:16-210                  7:16-292
7:16-88                        7:16-211                  7:16-292
7:16-94                        7:16-215                  7:17-2
7:16-99                        7:16-218                   7:17-11
7:16-105                       7:16-226                  7:17-27
7:16-108                       7:16-234                  7:17-33
7:16-120                       7:16-240                  7:17-45
7:16-131                       7:16-246                  7:17-47
7:16-148                       7:16-252                  7:17-144
7:16-170                       7:16-258                   7:17-160




                                             ORDER

      In accordance with the Commissioner's Notice Regarding Motion for Remand filed in

these matters, the Court HEREBY ORDERS as follows:


          I) the stay of these cases is LIFTED;

      2) the Commissioner's Motions for Remand Pursuant to Sentence Six of 42 U.S.C

             §405(g) are OVERRULED;

      3) the Commissioner's decisions denying the Plaintiffs' disability claims on

             redetermination are REVERSED;
Case: 5:16-cv-00352-HRW Doc #: 76 Filed: 08/13/19 Page: 2 of 2 - Page ID#: 761




    4) the Plaintiffs" requests to reinstate benefits pending the Commissioner's decision on

       remand are GRANTED;

    5) these matters are REMANDED to the Social Security Administration pursuant to

       Sentence Four of 42 U.S.C §405(g) for further proceedings consistent with the Sixth

       Circuit's decision in Hicks v. Commissioner ofSocial Security, 909 F.3d 786 (6 th

       Cir. 2018); and

    6) any pending motions not addressed in this order are OVERRULED as MOOT.


    A separate judgment consistent with this Order will be entered contemporaneously

    herewith.



    This 13 th day of August, 2019.



                                                             Signed By:
                                                             Henry R. Wilhoit. Jr.
                                                             United States District Judge
